           Case 3:20-cv-05222-JD Document 23 Filed 08/28/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

                                          Civil Minutes


 Date: August 27, 2020                                                 Judge: Hon. James Donato

 Time: 27 Minutes

 Case No.        C-20-05222-JD
 Case Name       Maffick LLC v. Facebook Inc.

 Attorney(s) for Plaintiff(s):    John C. Ulin
 Attorney(s) for Defendant(s):    Jonathan H. Blavin

 Deputy Clerk: Lisa R. Clark                                         Court Reporter: Marla Knox

                                         PROCEEDINGS

Motion Hearing - Held

                                     NOTES AND ORDERS

The Court hears argument on plaintiff’s motion for a temporary restraining order. Dkt. No. 3.
The Court will issue a written order on the motion, as well as a scheduling order setting trial to
begin on December 14, 2020.

The parties may immediately begin taking discovery and preparing for trial.
